Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application claims benefit of 63/152,516 02/23/2021, 63/056,761 07/27/2020, and 63/039,742 06/16/2020.
2.   	 Claims 1, 5-8, 11, 14-16, 19, 23-26, 29-30, 33-35, 38, and 42-46 are pending in the application.
Double Patenting
3.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 5-8, 11, 14-16, 19, 23-26, 29-30, 33-35, 38, and 42-46 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable independently over claim 1 of Arista et al. US 10, 947,218, and over claims 1 and 4 of Arista et al. US 10,710,980. Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim a method of treating anemia in a subject in need thereof, comprising administering to the subject a compound that is 2-amino-N-(4- hydroxybicyclo[2.2.2]octan-1-yl)-5-(4-(3-(tetrahnydro-2H-pyran-4-yl)-3-azabicyclo[3.1.0]hexan-1- yl) phenyl)nicotinamide,  or a pharmaceutically acceptable salt thereof, see claim 1. Dependent claims 5-8, 11 and 14-16 further limit the scope on methods, i.e., specific compounds, administration strategy and diseases in claims 5-8, 11 and 14-16.
Applicants claim a method of reducing hepcidin levels in a subject in need thereof, comprising administering to the subject a compound that is 2-amino-N-(4- hydroxybicyclo[2.2.2]octan-1-yl)-5-(4-(3-(tetrahnydro-2H-pyran-4-yl)-3-azabicyclo[3.1.0]hexan-1- yl) phenyl)nicotinamide,  or a pharmaceutically acceptable salt thereof, see claim 19. Dependent claims  23-26, 29-30 and  33-35 further limit the scope on methods, i.e., specific compounds, administration strategy and diseases in claims 23-26, 29-30 and 33-35
Applicants claim a method of treating chronic kidney disease (CKD)-induced anemia in a subject in need thereof, comprising administering to the subject a compound that is 2-amino-N-(4- hydroxybicyclo[2.2.2]octan-1-yl)-5-(4-(3-(tetrahnydro-2H-pyran-4-yl)-3-azabicyclo[3.1.0]hexan-1- yl) phenyl)nicotinamide,  or a pharmaceutically acceptable salt thereof, see claim 38.  Dependent claims  42-46 further limit the scope on methods, i.e., specific compounds, administration strategy and diseases in claims 42-46
	Arista et al.  ‘218 claims a method of method of inhibiting ALK-2 receptor activity in a subject, wherein the method comprises administering to the subject a therapeutically effective amount of a compound which is 2-amino-N-(4-hydroxybicyclo [2.2.2]octan-1-yl)-5-(4-(3-(tetrahydro-2H-pyran-4-yl)-3-azabicyclo[3.1.0]hexan-1-yl)phenyl)nicotinamide, or a pharmaceutically acceptable salt thereof, see claim 1 in column 122. 
	Arista et al.  ‘980  claims a compound/composition of a compound 2-amino-N-(4-hydroxybicyclo[2.2.2]octan-1-yl)-5-(4-(3-(tetrahydro-2H-pyran-4-yl)-3-azabicyclo[3.1.0]hexan-1-yl)phenyl)nicotinamide, or a pharmaceutically acceptable salt thereof, see claims 1 and 4 in column 122. Arista et al.  ‘980  compound is ALK-2 receptor inhibitors for treating disease.
The difference between instant claims and Alonso et al. ‘218 and ‘980 is that Alonso et al. ‘218 and ‘980 are silent the scope of instant diseases.
One having ordinary skill in the art would find the claims 1, 5-8, 11, 14-16, 19, 23-26, 29-30, 33-35, 38, and 42-46 prima facie obvious because one would be motivated to employ the compounds/compositions and methods of use of Alonso et al. ‘218 and ‘980 to obtain instant invention. 
The motivation to make the claimed methods of use derived from the known compounds/compositions and methods of use of Alonso et al. ‘218 and ‘980 would possess similar activity to that which is claimed in the reference.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629           




November 07, 2022